BEAUCHAMP, Judge.
The appeal is from a conviction for aggravated assault with a fine of $200.00.
Appellant and the injured party were in company with the same crowd at some kind of drinking place until near midnight. As they left the place appellant had two girls in his car, one -of whom asked the injured party to follow them. He did so and after they had travelled about five or six miles, on their way home, the prosecuting witness ran into and collided with the car of appellant as he stopped for a red light. The witness said it was accidental. He noticed that appellant was getting out of his car as he reached for what the witness took to be a pistol in the' glove compartment. The witness then drove ahead but was soon overtaken by appellant who caused him to stop. Appellant got out of his car, called the witness out of his car and demanded his car key. As the witness turned to get the key appellant struck him over the head, inflicting an injury that caused him to be taken to the hospital. There seems to be little 'dispute about these facts.
The record comes to us with two bills of exception but we are not permitted under the law to consider them because they are in question and answer form, and there is no certificate of the trial judge that it was necessary to prepare them in that form in order that they be best understood. This question has been so frequently before the court that it docs not appear to be necessary to again cite the authorities.
We have carefully examined the entire record and find that the evidence is sufficient to sustain the jury’s verdict and no irregularity appears of record. The judgment of the trial court is affirmed.